Case 1:18-cv-00993-RA-SLC Document 22 Filed 04/24/19 Page 1 of 38
1 of 13

Annamarie Trombetta
175 East 96th Street G28 hoe By
New York, New York 10128
Pro se’ Litigant

 

Sa

The Honorable Ronnie Abrams
United States District Judge
Southern District of New York
40 Foley Square , Courtroom
New York, New York 10007

Re: Annamarie Trombetta v Norb Novicin -Marie Novicin- Estate Auctions Inc.
Dear Judge Abrams:

lama Pro se’ Litigant in Case No.18-CV-0093-RA-HBP. In preparation for the
April 25, 2019 meeting with Defendants and Defendant’s Attorney Anderson Duff Plaintiff
Annamarie Trombetta respectfully submits information Plaintiff writes to respectfully request
that this case and claim be stayed pending recognition and resolution of the Plaintiff's
evidence. The evidence validates and further supports the laws, the claims and the charges
here within this lawsuit. The laws and evidence descriptively and visually enunciated in
these submitted documents. They are the quintessential examples related to the laws which
prove the infringements and violations that the Defendant’s have committed.

Secondly, the Defendants have ignored any responsibility for their actions. All attempts
taken by the Plaintiff to offset this lawsuit have been documented. This submission of new
information is to further inform the Defendant’s Attorney and the Defendants of their actions,
violations and liabilities.

Third, Plaintiff Annamarie Trombetta is entering information into the case that was sent via
e-mail and regular mail. This information was NOT solicited nor request by Plaintiff Annamarie
Trombetta. This information was not known to the Plaintiff upon and at the time of the
commencement of this case in February 2018. The new information entered reveals the
character of the Defendants and the Defendant’s Attorney and will further supports the Plaintiff,
Annamarie Trombetta -Artist and Sole Proprietor/ claim and the necessity to facilitate a

law suit against Defendant Norb Novicin, Marie Novicin and Estate Auctions Inc.

The Plaintiff's Settlement offer to end this case is within these documents. In summary the
amount of settlement can decrease depending upon the information that the Defendant are
willing to exchange— for example—the 12 photos listed in the description of the fraudulently
sold painting and the Plaintiff's settlement letter sent by an attorney two years ago are two
examples how the Defendants can submit requested information to lower the amount of the
settlement. In essence the Defendants take part in reducing the settlement by submitting the
requested information they should already have in their possession.

 

 

FIRST ISSUE WHICH VALIDATES THE SUBMISSION AND THE VIOLATIONS COMMITTED

In Attorney’s Anderson Duff's “Defendants’ Memorandum in Support of Motion to Dismiss”
the Plaintiff's claims counsel wrote “ [|B Jefore proceeding to discovery, a complaint must
allege facts suggestive of illegal conduct. Even good legal conclusions must be supported by
well-pled factual allegations. Iqbal 556 U.S. at 678 “To survive a motion to dismiss, a
Case 1:18-cv-00993-RA-SLC Document 22 Filed 04/24/19 Page 2 of 38
2 of 13

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that
is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007).

“A claim has facial plausibility when the plaintiff pleads factual content that allows the court to
draw the reasonable inference that the defendant is liable for the misconduct alleged.” The
Defendant’s Attorney Anderson Duff further states in his Memorandum “ Viewing Plaintiff's
claims through this prism, they {the Claims} should be dismissed with prejudice. Plaintiff has
not and cannot allege facts that nudge Plaintiff's claims from conceivable to plausible”.

Plaintiff Annamarie Trombetta based on the Defendant’s Memorandum settlement offer on
April 15, 2019 will AGAIN DEFINE-each Law, Act, and claim providing Irrefutable PROOF to
each claim listed in this lawsuit.

|. Lanham Act Claim —-The Definition of the claim below states:

The Trademark Act of 1946 (Lanham Act) (amended by the Trademark Revision Act of
1988) 15 U.S.C. § 1051 et seq.; 19 C.FR. § 133.1 et seq,

Trademarks used in interstate commerce are protected under the Trademark Act of 1946, also
known as the Lanham Act. Unlike copyrights and patents, trademarks may be protected
under state law, federal law, or both. Registration is not necessary for the protection of a
trademark. See Two Pesos. v. Taco Cabana, 505 U.S. 763 at 768 (1992). A trademark gains
protection through distinctiveness and use. The benefit of federal registration of a mark is
that the registration constitutes prima facie evidence of both the validity and ownership of the
mark, as well as the right to use the mark in commerce. Registration also gives the owner
the right to prevent the importation of counterfeit goods and the right to bring an action
under 15 U.S.C. § 116(d) to prevent the use of counterfeit marks. In addition, a registered
mark becomes incontestable after five years of continuous post-registration use. litle 15
U.S.C, §1125(a) provides for a cause of action for trademark infringement of unregistered

marks. Remedies for infringement of a registered mark are at_15 U.S.C. § 1114 et seq.
Trademark infringement is use in commerce of a mark identical or similar to that used by

another seller in a way that confuses the public about the actual source of the goods or
services in question. The test for liability for infringement is "likelinood of confusion." The law
states that an infringer shall be liable in a civil action to any person who believes that he or she
is likely to be damaged by the infringer's actions. Thus, in order to have standing to bring an
action under § 1125(a), actual damage need not be shown, but rather a likelihood of
damages. Most courts have held that the plaintiff need not be a direct competitor of the
infringer, but that some level of competition is necessary. Some courts have concluded that
competition need not exist at all. See Standing to Bring False Advertising Claim or Unfair
Competition Claim Under § 43(a)(1) of Lanham Act, 124 A.L.R. Fed. 189. In addition, a plaintiff
seeking injunctive relief under this section must only show "likelihood of confusion."
Injury in terms of actual confusion is necessary to obtain monetary relief. 15 U.S.C. §
1114. The test for infringement of registered or unregistered marks is the same.

Plaintiff owns a protectable mark —logo —which is part of the artist’s signature branding.
Case 1:18-cv-00993-RA-SLC Document 22 Filed 04/24/19 Page 3 of 38
3 of 13

Plaintiff Annamarie Trombetta’s website has been on the internet since 2003. This exceeds the
Lanham Act requirement “ a registered mark becomes incontestable after five years of

continuous post-registration use. “ All of the website pages have a copyright circle with the
letter C and the statement “ All work on this site are © Annamarie Trombetta”. In addition

     

there is the : DMO@A! logo. Most importantly there is the artist’s personal triangular
shaped logo for business evidenced in the artist distinctive personally designed trademark
designation logo which is on each and every page of the artist’s website.

Plaintiff Annamarie Trombetta enters into evidence xerox copies of the Plaintiff's website.

EXHIBIT A -Home Page Website with copyright symbol and statement All rights reserved by
Annamarie Trombetta .

EXHIBIT B— Biography Page —Estate Auction copied verbatim the first half of my biography.

EXHIBIT C— The Contact page on the Plaintiff's website with the Plaintiff's e-mail and
telephone. Prior to using the Artist’s Biography the Defendants could have contacted the
Artist to authenticate any works. The Defendants refuse to accept accountability for violations.

EXHIBIT D—Video Page from Artist Annamarie Trombetta’s duly documented an dated in
2004 Solo Exhibit “Central to Staten Island at the Staten Island Museum.

EXHIBIT E—Entered into evidence is the Defendant’s photo feature of a signature in Oil Paint
on canvas “A . Trombetta”

EXHIBIT F-description of the fraudulent painting Man with Red Umbrella signed Annamarie
Trombetta

The signature in the photo which was placed next to my biography creates a false illusion
or confusion to anyone that views this signature to appear to belong to Artist Annamarie
Trombetta. Last is the xerox of the description of the fraudulent painting

Man(or Woman) with Red Umbrella signed Annamarie Trombetta EXHIBIT F- as in fraudulent.
As the photo reveals the signature is A. Trombetta not Annamarie Trombetta and it was not by

the Plaintiff’s/Artist hand nor does it resemble the artist’s true signature.

The exhibits and Lanham Act Laws 15 U.S. Code § 1125 and § 1125(a)] False designations of
origin, false descriptions, and dilution forbidden 15 U.S.C. § 1051 et seq, validate and exceed
the plausible evidence as positive proof of violations to the Plaintiff by the Defendants .

ll. The Visual Artist’s Right’s Act 17 U.S. Code §106A. Rights of certain authors to
attribution and integrity. This is a Federal Law that includes moral rights The Law
below states:

(a)Rights of Attribution and Integrity. —Subject to section 107 and independent of the exclusive
rights provided in section 106, the author of a work of visual art —

(1) shall have the right—

(A) to claim authorship of that work, and
Case 1:18-cv-00993-RA-SLC Document 22 Filed 04/24/19 Page 4 of 38
40f 13

(B) to prevent the use of his or her name as the author of any work of visual art which he or she
did not create;

Moral rights include:

1. disclosure or divulgation, which allows the artist to determine when a work is
complete and may be displayed;

2. paternity or attribution, which allows an artist to protect the identification of his
name with his own work, and to disclaim it when applied to another's;

3. the right of withdrawal, which permits the artist to modify or withdraw a work
following publication; and

4. integrity, which allows the artist to prevent his work from being displayed in an
altered, distorted, or mutilated form.

The VARA CLAIM is a clear example of the law and the rights of Artist Annamarie
Trombetta to claim damages for the fraudulent and unauthorized use of her name.

Plaintiff Annamarie Trombetta repeatedly conveyed to all parties that | did not and have not
created the sold painting in a phone call that Norb Novicin initiated. At no time did the Plaintiff
Annamarie Trombetta ever have contact with Estate Auctions nor did the Plaintiff ever do
business with the Defendants prior to the internet posting. The Plaintiff does not know or has
not seen the fraudulent Original Oil Painting. Despite the statement there are 12 Photos in
the description online—no photos of the painting were visually available. A photo of “A.
Trombetta painted in oil on canvas, that is not the Plaintiff's signature, was the only visual
photo image. Again in 2017 Defendant Norb Novicin phoned Plaintiff Annamarie Trombetta to
inform the artist that Estate Auction did not have any information on the painting nor could tell
the Plaintiff the name of the purchaser of the fraudulent painting. During the conversation the
Plaintiff informed the defendant that she did not create the painting and that by selling this
painting using the name and biography Annamarie Trombetta was “fraud”. In conclusion,
Norb Novicin told the Plaintiff to “Go for It” and to “Hire an Attorney”.

The unauthorized use of the Plaintiff's name to sell a painting that the Plaintiff did not create
is a quintessential example in the purest form of a violation of the Visual Artists Right Act.
Further the painting 1972 Original Oil Painting “Man (or Woman) with Red Umbrella in 1972
was not only misappropriated —it was listed / classified and associated with the Plaintiff's
name on the internet via Google-Bing etc. This painting was also described as “Shabby Chic”
with two large tears. My name and reputation was associated with a damaged painting that
was sold for a small fee of $181.50 which publicly undervalues the worth of my art my career
and reputation .

Lastly on February 19, 2019 at the conference with Judge Ronnie Abrams the mentioning of
Anderson Duff’s exemplary case Carter vs. Hemsley- Spear, Inc. came up. In the Plaintiff's case
this example is not applicable nor a valid reference for dismissal of the Plaintff’s VARA claim
for the following reasons:

In the case of Carter vs. Hemsley- Spear, Inc Citation: 71 F.3d 77 in (1995)
the sculptors were “HIRED” to create the artwork The Summary states :
Case 1:18-cv-00993-RA-SLC Document 22 Filed 04/24/19 Page 5 of 38
5 of 13

e The right of “integrity” which allows the creator of the work to prevent any deforming or
mutilating changes to a work, even after he or she has transferred ownership of the
work.

° The right of "attribution" which generally consists of the artist’s right to be recognized
by name as the author of a work and to prevent creation of the work from being
attributed to someone else. This right includes the right to prevent use of the author’s
name on works created by others, including distorted editions of the author’s original
work.

The court concluded the artists’ sculpture here was a work made for hire, it was not
protected by VARA. Factors considered in determining whether a work was produced for hire
include the artist’s right to control the manner and means by which the product was produced,
the location of the work, the duration of the relationship between the parties, the method of
payment and provision of employee benefits, and the tax treatment of the artist.

Plaintiff Annamarie Trombetta did NOT create the painting 1972 Original Oil Painting
“Man (or Woman) with Red Umbrella in 1972. The photograph of the signature A. Trombetta
was not done by the Plaintiff. Plaintiff's biography was falsely used and secondly the false
listing came up on the internet under the Plaintiffs name—-and under Artist Annamarie
Trombetta. This unlawful action entitles the Plaintiff to Actual and Statutory Damages.

Plaintiff enters into exhibit as VARA Damages the three separate listings on the Internet

EXHIBIT G Google listing of Fraudulent painting under the name Annamarie Trombetta. This
listing is “1972 Original Oil Painting Man with Red Umbrella Signed Annamarie Trombetta YQZ

EXHIBIT H Google listing of Fraudulent painting under Artist Annamarie Trombetta This listing
is “1972 Original Oil Painting Man with Red Umbrella Signed Annamarie Trombetta New York
Listed Artist Shabby Chic Condition. This word and the description profoundly damages my
artistic reputation. The Plaintiff asks the court to consider the extent of such a listing and
description under the Google Listing for Artist Annamarie Trombetta. This is my career, my
business and my livelihood that has been adversely effected.

The definition of Shabby : impaired by wear, use, etc.; worn: shabby clothes. showing
conspicuous signs of wear or neglect: | wearing worn clothes or having a slovenly or unkempt
appearance: a shabby person. run-down, seedy, or dilapidated: inferior; not up to par in
quality, performance, etc.:

EXHIBIT I Google listing of Fraudulent painting in which bonafide listings and links of artist
Annamarie Trombetta are associated with this painting that the artist had no involvement.

lll. Copyright Infringement Act
Copyright infringement is the act of violating any of a copyright owner’s exclusive rights
granted by the federal Copyright Act. There are three elements that must be in place in

order for the infringement to occur.

The Plaintiff for the convenience of the court listed the Penalties and conditions:
Case 1:18-cv-00993-RA-SLC Document 22 Filed 04/24/19 Page 6 of 38
6 of 13

1. The copyright holder must have a valid copyright.

2. The person who is allegedly infringing must have access to the copyrighted work. (In
this case the Defendant had access to the Plaintiff's biography on the artist’s
website which is on the Internet).

3. The duplication of the copyrighted work must be outside the exceptions.

The legal penalties for copyright infringement are:

Infringer pays the actual dollar amount of damages and profits.

The law provides a range from $200 to $150,000 for each work infringed.
Infringer pays for all attorneys fees and court cosis.

The Court can issue an injunction to stop the infringing acts.

The Court can impound the illegal works.

The infringer can go to jail.

An WN DS

Plaintiff submits a copy of her Certificate of Registration with the Untied States Copyright
Office Records. The Year of Completion is 2003. The Biographical Copyright Infringement
took place in the range of years from 2012 to 2015 . Subsequent reposting after the Plaintiff
contacted worthpoint.cem occurred in the middle of 2016 and again into May 2017. The
Defendants have not set forth any information regarding the data — photos— origin or
provenance of the fraudulent painting that is misappropriated to the Plaintiff. The use of the
Plaintiff’ ¢ unauthorized -detailed and personalized artist’s biography without the artist's
knowledge or consent is the basis for the copyright infringement claim.

EXHIBIT J Registration Certificate of Annamarie Trombetta’s Website # TX-8-655-807.

Plaintiff submits into evidence the biography of Annamarie Trombetta that was fraudulently
used by Estate Auctions in the description for “1972 Original Oil Painting Man with Red
Umbrella signed Annamarie Trombetta”

EXHIBIT K Defendant’s unauthorized use of Plaintiff's biography.

The unauthorized use of the Plaintiff's Biography in association with a painting that the artist
Annamarie Trombetta did not create constitutes copyright infringement. In the description of
“1972 Original Oil Painting Man with Red Umbrella it is stated that there are 12 photos.

The Plaintiff does not know the look or image of the fraudulent painting . The Defendant’s
Attorney Anderson Duff referenced the infringed copyright case of “Kelly v. L.L. Cool J. 145
F.R.D. 32, 26 (S.D.N.Y. 1992). This fails to be an adequate example at this time as the
Defendant has not set forth any imagery despite the fact the Plaintiff requested it and that the
description lists 12 photos. The painting is dated 1972. The artist’s bio states her formal
training began in high school The visuals are absent. The biography of artist Annamarie
Trombetta is verbatim to the Plaintiffs biography on the artist’s website. The professional artist
Annamarie Trombetta allegations “made on information and belief’ met the plausibility standard
for the Copyright Infringement claim because her general allegations put the Norb and Marie

 
Case 1:18-cv-00993-RA-SLC Document 22 Filed 04/24/19 Page 7 of 38
7 of 13

Novicin and the company Estate Auctions on notice of how it infringed the copyrights, which is
enough to survive a 12(b)(6) motion.

IV. New York Consolidated Laws, Arts and Cultural Affairs Law - ACA § 14.03
This is a New York State Law.

1. Except as limited by subdivision three of this section, on and after January first, nineteen
hundred eighty-five, no person other than the artist or a person acting with the artist's
consent shall knowingly display in a place accessible to the public or publish a work of
fine art or limited edition multiple of not more than three hundred copies by that artist or
a reproduction thereof in an altered, defaced, mutilated or modified form if the work is
displayed, published or reproduced as being the work of the artist, or under
circumstances under which it would reasonably be regarded as being the work of the
artist, and damage to the artist's reputation is reasonably likely to result therefrom,
except that this section shall not apply to sequential imagery such as that in motion
pictures.

2. (a) Except as limited by subdivision three of this section, the artist shall retain at all times
the right to claim authorship, or, for just and valid reason, to disclaim authorship of such work.
The right to claim authorship shall include the right of the artist to have his or her name appear
on or in connection with such work as the artist. The right to disclaim authorship shall include
the right of the artist to prevent his or her name from appearing on or in connection with such
work as the artist. Just and valid reason for disclaiming authorship shall include that the work
has been altered, defaced, mutilated or modified other than by the artist, without the artist's
consent, and damage to the artist's reputation is reasonably likely to result or has resulted
therefrom.

(b) The rights created by this subdivision shall exist in addition to any other rights and duties
which may now or in the future be applicable.

Plaintiff Annamarie Trombetta has set forth a claim under New York Consolidated Laws Arts
and Cultural Affairs Laws § 14.03 for the following reasons:

1) This Law is applicable to the artists that reside in the state of New York. VARA is Federal
Law and deals with the moral rights of the artists.

2) Law § 14.03 number 1— specifically deals with the right of an artist or any designated artist
agent’s CONSENT to display in public or published a work of fine art etc as being the
work of the artist. The Plaintiff did not consent or know about the public display and use of
her name, identity and biography on the internet. This caused “damage” to the artist
reputation due to the fact that the artwork described was damaged. This public forum

 

coupled with the fact that the work was deemed “Shabby Chic” on the internet and was
sold for below the artist’s net worth — lowering the net worth and retail value of the artist
in a public platform adds to the loss and damages and substantiates the right to A)
Personal Jurisdiciton in the State of New York — B) New York State’s Right to Claim
Ownership CC) Protects’s the Artist that resides in New York State with the right of the
Case 1:18-cv-00993-RA-SLC Document 22 Filed 04/24/19 Page 8 of 38
8 of 13

artist to have his or her name appear IN PUBLIC on or in connection with such work as the
artist.

The rights ACA § 14.03 pertain to New York State Artists and pertain to the “Right to Publicly
display artwork by consent. None of these rights were respected by the Defendant. All of
this rights were violated. Plaintiff petitions the court to include the claims and violations under
New York Consolidated Laws, Arts and Cultural Affairs Law.

V. New York Right of Publicity Law Claim § 50 § 51

Plaintiff can sue for damages for Emotional Distress under the this law. Plaintiff is within the
Statutes of Limitation and enters into evidence equalling three forms of Proof.

In January 2017 the Plaintiff contacted Estate Auctions Inc to inform the sellers that | did not
create the painting sold and that EA Inc used my biography without my consent. On January
4, 2017 \contacted via e-mail Will Seipple of Worthpoint .com for the second time via e-mail.
The re-posting the false sale of 1972 Original Oil Painting Man with Red Umbrella Signed
Annamarie Trombetta YQZ and Estate Auctions Inc was reposted twice after the initial take
down. The posting was on the internet until spring 2017. This Lawsuit was filed on
February 5, 2018. Aside from being within the statutes of limitations Plaintiff also wishes to
invoke the Discovery Rule: The discovery rule - the statute of limitations for a cause of action
does not begin to run until the time that the injured party discovers or reasonably should have
discovered the injury. The False posting was still on the internet after Feb. 5, 2017.

1) EXHIBIT L Phone call made by Defendant Norb Novicin to Plaintiff on Jan.10, 2017.
2) EXHIBIT M E-mail to Will Sieppel on January 4, 2017 Solicitation to invest in the company.
3) EXHIBIT N Third Reposting of Fraudulent painting in 2017 which led to this lawsuit.

§ 50 A person, firm or corporation that uses for advertising purposes, or for the purposes of
trade, the name, portrait or picture of any living person without having first obtained the written
consent of such person, or if a minor of his or her parent or guardian, is guilty of a
misdemeanor.

§ 51 To violate § 51, a use of a person's identity must be:

. Within New York state;

. For advertising or trade purposes; and

. Without written consent.
The focus on advertising and trade means that a use designed to solicit sales of products or
services is forbidden. But this category of advertising uses is somewhat narrow; § 51 contains
a long list of exceptions to the right of publicity, which include protections for:

e professional photographers against suits by their subjects;
. the use of an author's name, in connection with the work of that author;
e owners of copyrights in sound recordings; and
Case 1:18-cv-00993-RA-SLC Document 22 Filed 04/24/19 Page 9 of 38
9 of 13

° using a person's identity in connection with products, if the person manufactured or
sold those products under their identity.
Damages — Section 51 provides for both injunctive relief and compensatory damages. A
plaintiff can seek an injunction against continued use of her identity, and can recover monetary
damages to compensate for the harm caused by past uses. The damage award primarily
compensates for emotional distress. See Garis v. Uncut-RawTV, No. CV 06-5031, 2011 WL
4404035, at *3-4 (E.D.N.Y, July 5, 20114).

Section 51 also provides for punitive or exemplary damages, if certain conditions are met. A
plaintiff can recover exemplary damages if the defendant knew that the plaintiff had not
consented to the use of her identity. Id. at 4-5. Courts may award exemplary damages if
necessary to deter future violations of Section 51.

PLAINTIFF SUBMITS INTO EVIDENCE INFORMATION REFLECTING THE CHARACTER
OF THE DEFENDANTS AND THE DEFENDANT’S ATTORNEY ANDERSON DUFF.

The Plaintiff once again must inform the court that Plaintiff has NOT requested or solicited the
following information. This information/evidence reflects the character and conduct of the
Defendants Norb and Marie Novicin and Estate Auctions Inc.

EXHIBIT O Mail From Delaware Bankruptcy Court Case # 19-10056-BLS—Filing for Ch 7
bankruptcy by Norbert William Novicin Jr. and Marie Ellen Novocin on January 9, 2019

EXHIBIT P_ E-mail from Henry Weller who phoned the Plaintiff on August 11, 2018 at 6am.
Submitted was the e-mail documents of Anderson Duff’s attempted Burglary charge.

EXHIBIT Q Delaware Business Times May 24, 2018 Article stating “The Seaford-based
company has eight employees and generates up $1 million in sales per year”. Exhibit O is
from January 2019 filing for bankruptcy. This is quite a strong contradiction in a period of nine
months.

EXHIBIT R_ Posting by Wendy Maritnez dated December 6, 2016 on Estate Auctions Inc
Facebook page —Counterfeit Item listed as French porcelain by EA INC. which is from China.
This is another example outside of the Plaintiff's claim that reveals a false posting.

In addition I will also state that the actions by the Novicins constitutes Identity Theft. When this
began Plaintiff was advised by the NYPD to close out all credit cards etc. which caused the
Plaintiff a great deal of work and inconvenience. In essence this was a form of Identity theft.
This is a criminal action that the Plaintiff has the right to report . Please read definition below:

I-den-ti-ty theft
noun: identity theft; plural noun: identity thefts
{. the fraudulent acquisition and use of a person's private identifying information, usually for financial gain.
2. Identity theft and identity fraud are terms used to refer to all types of crime in which someone
wrongfully obtains and uses another person's personal data in some way that involves fraud or deception,
typically for economic gain.
Case 1:18-cv-00993-RA-SLC Document 22 Filed 04/24/19 Page 10 of 38
10 of 13

Laws i. 18 U.S. Code §1028. Fraud and related activity in connection with identification documents,
authentication features, and information (a) Whoever, in a circumstance described in subsection (c) of this section

1) knowingly and without lawful authority produces an identification document, or a false identification document;
(2)knowingly transfers an identification document, authentication feature, or a false identification document
knowing that such document or feature was stolen or produced without lawful authority;2. Under the Identity Theft
and Assumption Deterence Act, it is a federal crime when a person "Knowingly transfers or uses, without lawful
authority, a means of identification of another person with the intent to commit, or to aid or abet, any unlawful
activity that constitutes a violation of Federal law, or that constitutes a felony under any applicable State or local
law.”

Plaintiff has endured for about four years the ordeal of fraudulent information removed and
reposted on the internet. Every civilized and reasonable attempt to free the Plaintiff of this
fraudulent posting —painting and purchase has caused a great deal of loss—frustration and
insult to the Plaintiff. The signature of the artist on their painting increases the value of the
work. Without the signature there is no authenticity to the artwork. To have my reputation
associated with another unknown signature has caused my branding, my identity and my
reputation to be severely compromised. The Defendants unacknowledged these facts which
may indicate that they are susceptible to do it again; hence one of the reasons for this lawsuit.

Lastly this lawsuit and this submission holds valuable information to all artists. photographers,
writers and the like that are sole proprietors vulnerable to misappropriation of their work. |
sincerely hope this information can assist other should they find themselves in an unwanted
litigation suit. .

The Plaintiff in the hope of a resolution offers the Settlement terms before the Defendants
and The Honorable Judge Ronnie Abrams for review as a means to end this legal matter.

Settlement Offer from Plaintiff Annamarie Trombetta

The Plaintiff had a conditional offer A) The Plaintiff Requests the amount of $70,000 to settle
this case. If the Defendants can submit all the information —-documents —-photos and
statements that were duly documented prior to this law suit and settlement —

-The Plaintiff agrees to deduct the amount by each article of information that is supplied by the
Defendant’s Norb Novicin and Marie Novicin—-Estate Auctions Inc

The Requested Articles —-Documented Statements are as follows

1. Submission of the 12 photographs duly written on the internet of the Actual Original Oil
Painting Entitled Man (or Woman ) with the Red Umbrella.

 

 

2. The Name —Address —and Contact Phone Number of the Actual Owner of the painting.
Notfication Letter to the purchaser from Estate Auctions informing them that Artist
Annamarie Trombetta is not the creator of this painting.

3. A photograph of the actual signature in Red described on the back of the painting.

4, Photographs of the tears or torn canvas in the description of the painting.
Case 1:18-cv-00993-RA-SLC Document 22 Filed 04/24/19 Page 11 of 38
11 of 13

5. The Name and Address and a statement from the of the Lawyer that the Novicins
consulted with regarding the Settlement Letter sent by the Law Firm of Cahill Partners on
behalf of the Plaintiff Annamarie Trombetta

6. The Letter Settlement Letter sent by Megan Noh of Cahill Partners Inc.
7. Acopy of the response letter by Marie Novicin to the Better Business Bureau

8. A written confirmation that all internal records and any publicly accessible data including
website metadata in regard to the sale of this painting have been corrected and removed.

9. If possible a copy of the Defendant’s 2012 Income taxes that reported the sale of the
painting.

10. An explanation and or statement as to WHY the painting was sold in 2012 and is devoid
of any proof still on the internet in 2015.

For each piece of Proof that is entered by the Defendants and or their attorneys the Plaintiff will
lower the amount of the settlement.

| enter into the court documents for Case No.18-CV-0093-RA-HBP Trombetta Vs. Norb
Novicin —Marie Novicin—Estate Auctions the information pertinent to the validity, violations
and infringements set upon the Plaintiff.

Plaintiff Annamarie Trombetta wishes to thank the court for their consideration, time and effort
pertaining to this matter.

Respectfully submitted,

 

TN
=x
April 23, 2019 Annamarie Trombetta

Plaintiff , Pro se’ Litigant
175 East 96th Street
New York , New York 10128
Anderson J. Duff
244 Fifth Avenue Stue 2230

New York, New York 11101
Case 1:18-cv-00993-RA-SLC Document 22 Filed 04/24/19 Page 12 of 38
12 of 13

EXHIBITS

EXHIBIT A -Home Page Website with copyright symbol and statement All rights reserved by
Annamarie Trombetta .

EXHIBIT B— Biography Page —Estate Auction copied verbatim the first half of my biography.
EXHIBIT C— The Contact page on the Plaintiff's website with the Plaintiff's e-mail and
telephone. Prior to using the Artist’s Biography the Defendants could have contacted the

Artist to authenticate any works. The Defendants refuse to accept accountability for violations.

EXHIBIT D—Video Page from Artist Annamarie Trombetta’s duly documented an dated in
2004 Solo Exhibit “Central to Staten Island at the Staten Island Museum.

EXHIBIT E—Entered into evidence is the Defendant’s photo feature of a signature in Oil Paint
on canvas “A. Trombetta”

EXHIBIT F-description of the fraudulent painting Man with Red Umbrella signed Annamarie
Trombetta

EXHIBIT G Google listing of Fraudulent painting under the name Annamarie Trombetta. This
listing is “1972 Original Oil Painting Man with Red Umbrella Signed Annamarie Trombetta YQZ

EXHIBIT H Google listing of Fraudulent painting under Artist Annamarie Trombetta This listing
is “1972 Original Oil Painting Man with Red Umbrella Signed Annamarie Trombetta New York

Listed Artist Shabby Chic Condition.

EXHIBIT I Google listing of Fraudulent painting in which bonafide listings and links of artist
Annamarie Trombetta are associated with this painting that the artist had no involvement.

EXHIBIT J Registration Certificate of Annamarie Trombetta’s Website # TX-8-655-807.
EXHIBIT K Defendant’s unauthorized use of Plaintiff's biography. The unauthorized use of
the Plaintiff's Biography in association with a painting that the artist Annamarie Trombetia did
not create constitutes copyright infringement.

EXHIBIT L_ Phone call made by Defendant Norb Novicin to Plaintiff on Jan.10, 2017.

EXHIBIT M_ E-mail to Will Sieppel on January 4, 2017 . Solicitation to invest in the company.

EXHIBIT N_ Third Reposting of Fraudulent painting in 2017 which led to this lawsuit.
Case 1:18-cv-00993-RA-SLC Document 22 Filed 04/24/19 Page 13 of 38
13 of 13

EXHIBIT O Mail From Delaware Bankruptcy Court Case # 19-10056-BLS—Filing for Ch 7
bankruptcy by Norbert William Novicin Jr. and Marie Ellen Novocin on January 9, 2019

EXHIBIT P_ E-mail from Henry Weller who phoned the Plaintiff on August 11, 2018 at6 a.m.
Submitted was the content of the e-mail with attachments of Attorney Anderson Duff’s

EXHIBIT Q Delaware Business Times May 24, 2018 Article stating “The Seaford-based
company has eight employees and generates up $1 million in sales per year”. Exhibit O is
from January 2019 filing for bankruptcy. This is quite a strong contradiction in a period of nine
months.

EXHIBIT R_ Posting by Wendy Maritnez dated December 6, 2016 on Estate Auctions Inc
Facebook page —Counterfeit Item listed as French porcelain by EA INC. which is from China.
4/24/2019 Case 1:18-cv-00993-RA-SLC “DUCEPTBHt 22rd 04/24/19 Page 14 of 38

hewbetta

ARTIST
INFO BIOGRAPHY CREDENTIALS

   
 

¢

 

HOME PORTFOLIO VIDEO
A

7 rat

f By fe 55,
Yo 4 3
foe 4, 4,

é conan i enorme » Benne nwt

a

  
 

      

CONTACT
AN
Welcome to
My Website
hi b ae
The Media that

I work in are:

 

Oil Painting

Pastels

1/2

YY
9
O

http://www.trombettaart.com/home.html
4/24; Annamarie Trombetta - Biograj

hy
Case 1:18-cv-00993-RA-SLC Document 22 Filed 04/24/19 Page 15 of 38 ,

    

 

 

ARTIST
HOME PORTFOLIO “A INFO BIOGRAPHY CREDENTIALS
. *, Ta
JN | é 4, /t\ /t\
CONTACT

 

AN Biography \ ilo t BS

The nature of an artist's life, creativity and growth may be synonymously expressed in
the image of an archetypal tree, Beginning with the earthly descendent roots the artist
like the tree branches out into its surrounding environmental and celestial world. Both
ascend and descend, widening their girth of consciousness while producing visual
imagery, weathering each season of change. Thus, I believe it is the nature of the artist
. and of nature itself to regenerate and manifest, All of the imagery in this catalog (tba)
‘, was either created en plein air or from the subject directly,

 

My journey to becoming an artist began many years ago. The consanguineous roots of

my Italian family tree provided me with an innate constitution for my artistic
rofession, When I was a tiny seed of contemplative thought, my artistic nature began
o sprout interest while gazing up at the ceiling paintings in a neighborhood ehurch
amed Regina Pacis, meaning Queen of Peace. The church located in Brooklyn, NY
‘eatures ceiling paintings, sculptures, marble interiors, and incorporates architectural
slements for the facade and the belfry that are of Italianate design, Before the age of
hree I was able to surmise that the church in the ceiling painting was indeed the
hurch I was in. The visual stimulation was a form of education, It fostered my sense
of perception which became my strongest mode for acquiring knowledge.

  
  
 
 
 
 
 
 
 
 
 
  
  
  

As the years unfurled, my family moved to Staten Island, At this time it was a scenic
field of luminosity, lush vegetation and a harbor view complete with sail boats and
small yachts. A few years after we moved my tree of life was in jeopardy of loosing a
imb. What appeared to be a swollen leg was indeed a cancerous tumor. It was an
almost fatal or perhaps even a fated occurrence in my life, The struggle to survive the
experience was lightened by my imagination and by my artistic ability to create. I

| seriously thought I would go into medicine but the posters and paintings in the
hospital and doctor's office held my attention more intensely.

I began my formal training at The Brooklyn Museum School of Art while I was in
high school. The exposure to various forms of art inspired me to expand my horizons
and in the early Eighties I traveled on a summer tour to Europe. The tour comprised of
six countries; Germany, Austria, France, Italy, Switzerland and England. Viewing so
many different cities and cultures in a concentrated period of time helped me to see
the similarities as well as the differences of each quite clearly.

| Upon my return I enrolled in an art history course to examine the content of art in

| relation to its chronological, political and historical relevance while applying to art
colleges. I was accepted to Parsons School of Design located in lower Manhattan. The
pulsating pace of this compressed cosmopolitan city was reflected in the school's
curriculum. Although I did enjoy the challenges and experiences which expanded my
capabilities, I was not satisfied with the level of my drawing and painting skills. In the

http://www.trombettaart.com/bio.html

 

13
019 Case 1:18-cv-00993-RA-SLC APSRtPenRS2 P'PRBY 04/24/19 Page 16 of 38
a elaborates on his immortal words. To learn about his family, his life and his vision
motivated me to begin a new chapter in creating my own work.

To culminate my journey, when I returned home I gathered the metaphorical leaves
and branches that had fallen from my artistic tree, be it ancestral or archetypal and
concentrated solely on 'The Holy Tree’ described in Yeats's poem "The Two Trees."
This image, inspired by the milieu of a mentor miles away is a tribute to his gifts and
determined ways which regenerated and awakened the visionary in me. This
upcoming catalogue highlights the pictorial progression from that trip and the time
that followed.

I wish to acknowledge certain individuals who have enhanced my artistic sensibilities
as a person, as well as an artist. These individuals include Everett Raymond Kinstler,
Raymond Steiner, Harvey Dinnerstein, Burton Silverman, the artist's in The Painting
Group particularly Aaron Shikler, David Levine, Danny Schwartz, [rene Hecht. I
thank them for their help and guidance in my life.

All work on this site are ©Annamarie Trombetta, All rights reserved,

 

 

 

http://w ww.trombettaart.com/bio.html 3/3
4/24/2019 act

Case 1:18-cv-00993-RA-SLC Bdeitnent 23° “Piléa 04/24/19 Page 17 of 38

  

ARTIST
HOME PORTFOLIO INFO BIOGRAPHY CREDENTIALS CONTACT

I A A A
hil ao (° Contact

 

I can be reached by phone at (212) 427-5990 or you can
e- “mail me enther with the form below or at
tC ‘om. If you are interested, you

can 1 also je join nimy mg
My E-mail address is

 

 

Type your message here.

 

 

Bs

 

 

Security Code:
Can't read the image? click here to refresh

 

Send

 

Join my mailing List

Name:
Address 1:
Address 2:
City 7 - State: = ZIP:

Join :

 

http://w ww.trombettaart.com/contact.html

ee
Case 1:18-cv-00993-RA-SLC Document 22 Filed 04/24/19 Page 18 of 38

   

 

CONTACT

 

 

PALS.

 

Plein Air Painting,

 

 

 
Case 1:18-cv-00993-RA-SLC Document 22 Filed 04/24/19 Page 19 of 38

  
 
 

a

icensed by WorthPoint

|

nm

   

   

- Copyrighted work |

     
 

TAR Na a a ga Nini a i

Aayod seaqorid Buyjas +

<o g66ES

QLXZL HEIMOXD]

ysluolssaidiuy BHUO}YeD Sunweg
rO diy Walg edesspue] saney

ESE IMIR fe)

 

Filed_04/24/19 _ Page 20 of 88

 

F

aaquBens
30Ud jseg

C

C

ah

c

®

E

>

oO ?

6__S 90°99$
O

—!

D

< x)

| ang uais SIFTS CUBE avon)

866, aours Suiyas uaag saey ayy Avge uo sway Avand pue saqnzaop
‘SANDIUY JO Sistas dol ayy Jo Buc auz apy U/SUOLDINYyelEe]Sy 0} aWOBSyY

 

    

Dvd JUOTYyuON @

——
OUBII, SIG! {9}0H

an Oo A as xs ol Ri ac. coCT:., PPADS
SIUNQUUP OF PNG B18 BAA “SIUSS 65° 22 1ie3s SUGASNS ING 49 Thy pue

b

UGHOMY BuO TNNVHS
ZLOP’ LG 3ac iV IOS
Aege ‘ASUNOS

    

AXOSALYS WLI

OG LELS wOd TIOS

   

A VLLAGINOdL
JRVIAINNY CGANDIS VIISYEINN Gay
HLIM NVIN ONILNIWd TIO TYWNIDINO ZZ6L

ZDA VLLBGWONL
FIUVINVNNY C3NSIS WT1ISEBINN G3¥ HLIAA NVA ONLLNIVd HO TYNIOINO ZZ6L
* a VICadOHLYOM < 3JINGH

= faggAng -« 1 yJueess ~ ane » SB1INOSa SMaK
Hes ‘ a 4 3

Squctmes ry

(2102/10/21) 2b4 euoquioy cueuCUny pours eyosquN poy Yum Ueyy Buauieg HO eUWBLO Z161

WOOD JUIOdYUOM

s

 

 

 

      
    

wy sae

BML

  

Mm < > @®. @

 

Si DO PRequiod eyeweuuy WY EOL Ud Cm (im se kK GO

die =mopuiM, «= syiBuycOg == AIO}SIEH MIA

WP3 «Sid MeyeS
«more vambatta- enoe GEG 18-CV-00993-RA-SLC Document 22 Filed 04/24/19 Page 21 of gigas 1082 aN

 
 
 

 

 
    

 
 

Ber eet ot tal EV ae aC ee OS Med etre LoL caed PU a

annamarie trombetta

 

 

AW Images Videos News Shopping More _ Search tools

 

    

2 2 of about 33 400 results (0 47 seconds)

4972 Original Oil Painting Man With Red Umbrella Signed ...
www.worthpoint.com > Worthopedia™ ¥

4972 Original Oil Painting Man With Red Umbrella Signed Annamarie Trombetta yqz.
Sold for: Start Free Trial or Sign in to see what i's worth. tem Category: ...

You've visited this page 3 times. Last visit 12/15/15

 

Annamarie Trombetta | Whitepages
www.whitepages.com/iname/Annamarie-Trombetta v Whilepages
Find Annamarie Trombetia's phone number, address and more on Whitepages, the

most trusted online directory with contact information for over 90% of US ... 5
™
&
artist annamarie trombetta's imagery offers visionary ... .
italianamericanmuseum.orginews/news_piein. html v j C rl .
Artist Annamarie Trombetta's “Central Park Imagery,” 2 collection of en plein air works

in oils, pastels, watercolors, etchings and drawings will be on display at...
You've visited this page 2 tines. Last visit! 12/11/45

_ Annamarie Trombetta on Paddles
tips://paddie8. com/artists/annamarie-trombetta/ 7
Annamarie Trombetta Water Tower $300 Part of New York Academy of Art. You are
now following Annamarie Trombetta and will get email alerts when we add ...

Annamarie Trombetta - Pollock Krasner Image Collection

cnn. pkEimagecollection orglartist/Annamarie_Trombetta/biography/ v
Annamarie Trombetia. Contact Works. CONTACT. Annamaria Trombetia Studio: 475
cast 96" Street (14P) New York, NY 10128. Phone/ Fax: 212-427-5990.

You've visited this page 2 times, Last visit 12/8/15

annamarie trombetta - OneLook Dictionary Search
www_onelook.com/?lang...annamarie+trombetta ¥ OneLook Dictionaries

We found one dictionary that includes the word annamarie trombetta: Art dictionaries
Art (1 matching dictionary). Annamarie Trombetia: Artist Search [ home, info] ...

salem krieger on Twitter: "Painting Central, a short video ...
inttos:/Mtwitter.com/saternk/status/26968 1283083403264 ¥

... @salemk 16 Nov 2012. Painting Central, a short video about Annamarie Trombetta a
painter working in Ceniral Park, NYC.. http://vimeo.com/52924850 a

You've visited this page 2 times. Last visit 12/5/15

Annamarie Trombetta attends the Sing for Hope pop Up ...

www gettyimages. corr... Jannamarie-trombetta. .11550981 .. ¥ Getly Images
Annamarie Trombetta attends the Sing for Hope pop up pianos launch at the Sing For
Hope Piano Warehouse on June 7, 2044 in New York City. Get premium ...

annamarie trombetta Pictures & Images - Photobucket
photobucket com/images/annamarie%20trombetta v
Browse Annamarie Trormbetta pictures, photos, images, GIFs, and videos on

Photobucket.

Flickr: Annamarie Trombetta

httos:/Awww flickr.com/people/annamarietrombettaarl

Annamarie Trombetia hasn't listed any contacts yet. Testimonials (0). Annarnarie
Trombetta doesn't have any testimoniais yet. Name: Annamarie Trombetia.

Searches related to annamarie tromoetia
artist annamarie trombetta anna marie trombetta

annamarie trombetta facebook judge annamarie trombetta

nttps://www.google.com/search?q=annamarie+trombettaano}=I asi_..bhp&eizi3p1VpKxMsPw-QHBlaviBQastart=10&sa=N&biw=12608bin=004 Page 1 of 2
tist annamarie trambelta -

 
  
 

Amarie trombetta

 

  

1972 Original Oil Painting Man With Red Umbrella Signed ...
www.worthpoint.com » Worthopedia™ ~

UP IN THIS AUCTION <<<<< 1972 Original Oli Painting Man With Red Urnbrella Signed
Annamarie Trombetta New York Listed Artist - Shabby Chic Condition.

You've visited thi ge fay ties. Laat visi 1/o) to

 

   

Central Park's Plein Air Past | QutdoorPainter
www.outdoorpainter. conm/central-park-s- -plein- alr-past/ +

“The Destructive Dance of ' Sandy,” “by A ASTI PGniOsna ... Finding out about all
this history, and the connections generated by artists gave rne a mission.”

¥ TRIS pre ylimies Lashwiail bey :

 

   

Annamaria M Trombetta - Intelius

www intelius.com/people/Annamaris-Trombetta/OcsdiacQlwi ¥

io M Trombetta’s Pic Annainiarie M Trombetia. Ansamaria M Trambetia
Sagittarius Zodiac SignSagitarius. Ani ie M Trambetta Instructor at Ari Lab.

        
  

Annamarie Trombetta on Paddles
https://paddia8.com/antists/annamarie-trombetta/ +

Becarne a Paddie8 collector. Sign up to bid on our auctions. follow your favorite art
and receive complimentary auction estimates. Start Collecting. Already a ...

 

Annamaria Trombetta - Address, Phone Number, Public ...
radaris.com/p/Annamarie/Trombetta/

trombelttaart.com The Procass of Printmaking reveals some of the steps taken in order to
create an intaglio etching. The a: ypoulbetis nas made a ...

    

ist Atinama

Artist Annamaris Trambetta working on her plano, w Rich ..
nitps:/Meww.pinterestcom/pin/1 777515 16544603960/ x
Ariat Annamaric Trormbetta working on her plano, which cornmemorates the 10- year
anniversary of 9/11. | See more about Plano, Anniversaries and Artists.

  

 

Video - Salem Krieger

www. newyork-portrait-photagraphy.com/gallery.html?galiary=Video

Painting Central - artist Aanamarie Trombetia. Painter Donald Vaccino. Study #1 Daily
Chores. Bissel Gardens - Organic Comrnunity Garden - Bronx, NY ...

CBS New York » Annamarie Trormnbetta
newyork.coslocal.com/ag/annamarie-trombettaffeed/ WCBS. TV

Jim 7. 2011 - “To me, it sums up what music is about, what artis about, which is pulling
.. Annamaria Trombetta works on her design for a public piano - New ...

 

NOIAW Wishes Everyone Happy Holidays -- December ...
www.noiaw.org/.../noiaw-wishes-everyone-happy-holidays-december-ne...
Jan 9 2015. NOIAW member and artist, Annamarie Trombetia, will be featured in an

upcoming exhibition at the Union League Club in New York City from ...

Annamarie Trombetta - artist - Marquis Who's Who Biography
bios. marquiswhoswho.com/annamarie_trombetta/artist/3976399 +

Marquis Who's Who Biography for Annamarie Trombetta, artist,

ps://www.google.com/?client=safari&channel=mac_bm#q=artist+annamarie+trombetta&channel=mac_bm&start=1 0

 

GASCadi48-Cv-00993-RA-SLC Document 22 Filed 04/24/19 Page 22 of 38 45/16, 1:04 pw

 

Bae
wee

bs
2

 

Page 1 of 2
Case 1:18-cv-00993-RA-SLC Document 22 Filed 04/24/19

1972 Original Oil Painting Man with Red umbrella signed Annamarie Trombetta - Google Search

ogle

 

1972 Original Oil Painting Man with Red umbrella signed Annamarie Trombetta

All Images Shopping News Videos More » Searcn tools

8 results (0 59 seconds)

1972 Original Oil Painting Man With Red Umbrella Signed ...

www.worthpoint.com » Worthopedia™ +
1972 Original Oil Painting Man With Red Umbrella Signed Annamarie Trombetta

yqz. Sold for: Start Free Trial or Sign In to see what it's worth. Item Category: ...

THOMAS KINKADE -KINCAID - WorthPoint

www.worthpoint.com » Worthopedia™ ¥
‘Sold for: Start Free Trial or Sign In to see what it's worth. ... 1972 Original Oil Painting
Man With Red Umbrella Signed Annamarie Trombe - Handmade New ...

Marilyn Monroe 1988 Vintage Michael Ochs Archive Chanel ...
www, worthpoint.com » Worthopedia™ wv

Sold for: Start Free Trial or Sign In to see what it's worth. ... 1972 Original Oi] Painting
Man With Red Umbrella Signed Annamarie Trombe - Mustangs" Frank ...

Annamarie Trombetta - Artist Info

www.trombettaart.com/info.htm! +

2001, -Richmondtown Historic Museum,S.!, NY "Plein Air Paintings of Staten ...
representation may be, Annamarie Trombetta is enough of an artist to realize that ...

Missing 4072 of man red urabretia

Annamarie Trombetta, Artist Interviewed by June Middleton ...
https: //www.youtube.com/watch?v=ufEQ3D3LWms

Apr 29 2015 Uploaded by JuneMindingBusiness

Annamarie Trombetta, an artist who's art has been exhibited
around the world, has created works in oil ...

Missing +972 man red urabreila

 

Painting Central - artist Annamarie Trombetta on Vimeo
vimeo.com » salem krieger >» Videos Vimeo
Nov6 2012
Artist Annamarie Trombetta a NYC based painter working in
Lares Central Pak. A profile of Annamarie as an artist.

Missing +92 64 man cad aesereta

  

Central Park's Plein Air Past | OutdoorPainter
www.outdoorpainter.com/central-park-s-plein-air-past/ ¥

So it's perfecily natural that plein air painting would go on in those choice ... “The
Destructive Dance of ‘Sandy,” by Annamarie Trombetta ... “Central Park Clockwork
Vlode of Multicolored Apps,” by Annamarie Trombetia, of and mixed media.

Si TOE Bake oe fae ab patel IRE mes

a

 

Annamarie Trombetta Profiles | Facebook
nttps:/Awww.facebook.com/public/Annamarie-Trombetta » Facebook
Search Results for Annamarie Trombetta. Search. Search Results for Annamarie
Trombetta. Find your friends on Facebook. Log in or sign up for Facebook to ...
Missing +042 at painting man rad umbrote

Original Oil Paintings - Original Art. Top Emerging Artists
www.ugallery.com/Buy-Original-Art ¥

Expertly Curated -- Free Shipping!

Expertly Curated Pieces : Happy Clients Worldwide New Art Released Weekly

Page 23 of 38

 

ttps:/ /www.google.com/?qws_rd=ssl#q=1972+Original++Oil+Painting +Man+with+Red+umbrellat+signed+Annamarie+Trombetta

1/20/16, 3:50 PM

 

Page 1 of 2
Case 1:18-cv-00993-RA-SLC Document 22 Filed

 

124/19 Page 24 Bet
: sn (

Certificate of Registration

This Certificate issued under the seal of the Copyright
Office in accordance with title 17, United States Code,
attests that registration has been made for the work
identified below. The information on this certificate has

Registration Numb
been made a part of the Copyright Office records. eeisiradon Number

TX 8-655-807

Effective Date of Registration:
Op. J. June 18, 2018

Acting United States Register of Copyrights and Director

 

Title

 

Title of Work: | Annamarie Trombetta Website www.trombettaart.com Biography --Portfolio-
Credentials -- HomePage

Completion/Publication

 

Year of Completion: 2003
Date of 1st Publication: September 30, 2003
Nation of 1% Publication: United States

Author

 

° Author: Annamarie Trombetta
Author Created: _ text, photograph(s), artwork
Citizen of: United States
Domiciled in: United States
Year Born: 1963

Copyright Claimant

 

Copyright Claimant: Annamarie Trombetta
175 East 96th Street (12R), New York, NY, 10128, United States

Certification

 

Name: Annamarie Trombetta
Date: June 18, 2018

 

Correspondence: Yes

Page I of 1
19, Oil Painting SaABE, Rel RGM QR i RARLS mbes Oct WE 6) Filed 04/24/19 Page 25 of 38 10/30/15, 3:31 PM

If you are the originator/copyright holder of this photofitem and would prefer it be excluded from our

community, contact us here for removal.
\

e Home > Worthopedia™ > 1972 Original Oil Painting Man With Red Umbrella Signed Annamarie
Trombetta yqz

 

1972 Original Oil Painting Man With Red Umbrella Signed Annamarie Trombetta yqz

Sold for: Start Free Trial or Sign In to see what it's worth.

Item Category: - i s
Source: eBay ; S “ 1 7
Sold Date: Dec 01,2012 ‘ + eA -
Channel: Online Auction ( ns

Welcome to EstateAuctionsInc! We are one of the Top Sellers of Antiques, Collectibles and Quirky items on
eBay. We have been selling since 1998 and ALL of our auctions start at .99 cents. We are proud to announce
that we maintain a "FIVE STAR Detailed Seller Rating" and our staff strives for 100% customer satisfaction,
our 100% feedback rating will vouch for that. We work with consigners from Coast-To-Coast and work hard to
make sure we have top quality items. We are "Your Quality Zone" - search "YQZ" to see our other listings our !

 

 

>>>>> UP IN THIS AUCTION <<<<< 1972 Original Oil Painting Man With Red Umbrella Signed Annamarie
Trombetta New York Listed Artist - Shabby Chic Condition

- DESCRIPTION - Please be patient there are 12 photos to be loaded in this auction. Up in this auction is a
wonderful and delightful oil on canvas painting of a man (I guess it could be a woman) with a red umbrella.
This is by Annamarie Trombette. It is signed on the bottom, but on the back it has written in red on the stretcher,
Annamarie Trombetta "Gifted" 1977, "Painted" 1972. To our eyes it looks like it is after the style of Andre
Kohn, It is quite large being approx. 48 1/2" tall and 17 1/2" wide. We are calling it shabby chic condition as it
has a tear in the canvas, about 5/8" long just to the left of the man's knees, but still such a great painting. For
those not familiar with Trombetta, here is information about her from off AskArt as they got it from her
website: Annamarie Trombetta (1963 - ) Lived/Active: New York The nature of an artist’s life, creativity and
growth may be synonymously expressed in the image of an archetypal tree. Beginning with the earthly
descendent roots the artist like the tree branches out into its surrounding environmental and celestial world.
Both ascend and descend, widening their girth of consciousness while producing visual imagery, weathering
each season of change. Thus, I believe it is the nature of the artist and of nature itself to regenerate and manifest.
All of the imagery in this catalog was either created en plein air or from the subject directly. My journey to
becoming an artist began many years ago. The consanguineous roots of my Italian family tree provided me with
an innate constitution for my artistic profession. When | was a tiny seed of contemplative thought, my artistic
nature began to sprout interest while gazing up at the ceiling paintings in a neighborhood church named Regina
Pacis, meaning Queen of Peace. The church iocated in Brooklyn, NY features ceiling paintings, sculptures,
marble interiors, and incorporates architectural elements for the facade and the belfry that are of Italianate
design. Before the age of three I was able to surmise that the church in the ceiling painting was indeed the
church I was in. The visual stimulation was a form of education. It fostered my sense of perception which
became my strongest mode for acquiring knowledge. As the years unfurled, my family moved to Staten Island.
At this time it was a scenic field of luminosity, lush vegetation and a harbor view complete with sail boats and
small yachts. A few years after we moved my tree of life was in jeopardy of loosing a limb. What appeared to

ittp://www.worthpoint.com/worthopedia/1972-original-oil-painting-man-red-48924172 Page 2 of 7
ll Painting BARA Be4 BPO S MRS C™ Oa TeIH 2X Filed 04/24/19 Page 26 of 38 10/30/15, 3:31 pM
“72 Origina :

be wollen leg was indeed a cancerous tumor. It was an almost fatal or perhaps even a fated occurrence in my
life. The struggle to survive the experience was lightened by my imagination and by my artistic ability to create.

I seriously thought I would go into medicine but the posters and paintings in the hospital and doctor’s office

held my attention more intensely. I began my formal training at The Brooklyn Museum School of Art while I

was in high school. The exposure to various forms of art inspired me to expand my horizons and in the early
Eighties I traveled on a summer tour to Europe. The tour comprised of six countries; Germany, Austria, France,
Italy, Switzerland and England. Viewing so many different cities and cultures in a concentrated period of time...

Similar Items

No image
available

e Oil painting, original oil painting impressionism

No image
available

° original oil painting on canvas

No image
aveilable

e Original oil painting

No image

available

° Original Oil

ttp:/ /www.worthpoint.com/worthopedia/1972-original-oil-painting-man-red-48924172 Page 3 of 7
co
o
_—
oO
Mw
N
oO
Do
O
ou
o
a
on
Tt
N
on
Tt
oO
TC
o
re
N
N
_
Cc
o
=
oO
oO
Q

AS
t

ss)

+3

99
U

18-c
ok

 
Print

Case 1:18-cv-00993-RA-SLC Document 22 Filed 04/24/19  Pletgps:/A@aibfy@o.com/#665064 1469

Marilyn Monroe 1988 Vintage Michael Ochs Archive Chanel Perfume ... www.worthpoint.com >

Ea bot M

Please allow me to Re-introduce myself. My name is Annamarie Trombetta. I am an artist . Last year I
found a MISATTRIBUTION of a painting that I did NOT create on your website--Worthpoint.com which
came up on the internet under my name. Specific personal content from my professional biography
on my personal artist website was copied, transplanted and posted on your site. A picture of a
painted signature on canvas signed A. Trombetta that was NOT MY signature was also photo featured
on the Worthpoint.com website listing.

Subject: Worthopedia ™------ Artist Annamarie Trombetta
From: Annamarie Trombetta (trombettaart@ yahoo.com)
To: will @ worthpoint.com;

Date: Wednesday, January 4, 2017 11:28 AM

 

Mr. Sieppel,

On February 20,2016 I contacted you via e-mail. Prior to contacting you I had spoken several times
with your employer Anita and eventually I was on the phone at length with your webmaster Mr.
Gregory Watkins regarding the FRAUDULENT posting of a painting that I did not create. I requested
that this Fraudulent listing be permanently removed. I also sent a notice to the company website. SEE
BELOW

 

Ticket #57565: Artist Annamarie Trombetta----Fraudulent
Artwork--and links to Fraudulent Artwork

WorthPoint | Feb 20, 2016 10:24am EST
Thank you for submitting your request. We have received your request and are working on
responding to you as soon as possible. If you have any additional information to add to this

| case, please reply to this email.

Thanks in advance for your patience and support.
This message was sent to trombettaart@yahoo.com in reference to Case #57565.

 

 

[[7e0d850a2b9039a3 1 cbi23ab9ach8easic4a46c9-641

Iam contacting you once again almost a year later because I found yet again a listing from
Worthpoint.com under my name--Annamarie Trombetta artist. Below is today's listing January 4th 2017
of subjects and site which come up when I Google Annamarie Trombetta artist. PLEASE REVIEW
--- The Marilyn Monroe listing was the first place where my name was Falsely associated along
with the fraudulent painting and signature attributed to me that was listed on Worthpoint.com.

A year ago I took time, energy and effort to contact you and your company regarding the false attribution
and requested that it should be removed. I have NEVER HAD ANY ASSOCIATION with
WORTHPOINT.com---NOR have I ever had any business with Worthpoint.com and yet in a Google

 
‘int

https://mail yahoo.com/#6650641469
Case 1:18-cv-00993-RA-SLC Document 22 Filed 04/24/19 Page 29 of 38

search for Annamarie Trombetta Artist your company is listed under my name. This listing is not
authentic and has NO RIGHT TO BE LISTED UNDER MY NAME. The Listing from
Worthpoint.com is taking up space that should be for my other TRUE credentials ---and should
not BE OCCUPIED by your company.

Lam requesting that you remove this IMMEDIATELY from the internet -- kindly contact Google and
responsibly deal with this issue to bring about a PERMANENT ENDING. I do NOT WISH TO BE
ASSOCIATED with your company---in ANY WAY. The numerous times that I have had to contact you
regarding this issue is an outrage and a waste of my personal time. This is costing me time, effort and
energy needlessly and for NO LOGICAL REASON as AGAIN [have contacted your company

numerous times.

I am requesting a written response to this e-mail as soon as possible as a confirmation for receipt of this
e-mail. Further, I am requesting that you and your company PERMANENTLY remove the association
--or connection that Google or the algorithms on any other internet site thereof have between your
company ---Worthpoint.com---- and my name Annamarie Trombetta.

Sincerely,
Annamarie Trombetta

\o4
= Case 1:18-cv-00993-RA-SLC Document 22 Filed 04/24/19 Page 30 of 38

Fw: Suzanne A. S , the eBay Selling Coach, partners with WorthPoint! - Inbox - Yahoo Mail 11/2/16, 10:53 AM

 

YAHOO! worthpoint

MAEL

 

Annamarie Account info 2 [eed Sign Out Home

 

 

 

     
  

 

     
 

 
  

 
  
 

              

 

 

finarey.4 : Contacts Notepad Calendar Switch to the newest Yahoo Mail
Ce Gee er STI Gack to Search Results on iS
“Inb , (6291) SZulily

inbox

ee Bow
Drafts (657) . ,
Fw: Suzanne A. Wells, the eBay Selling Coach, Thursday, October 27, 2016 1:08PM & d i d |

Sent partners with WorthPoint! aily aeais

Spam (98) [Empty] From: "Annamarie Trombetta" <trombettaart@ yahoo.cam> ——- UP fo ——

Trash (346) {Empty| Ta: "Annamarie Trombetta’ <trombettaart@yahoo.com> %

| Full Headers Printable View :

” My Folders [Ecit} To protect your privacy, Yahoo Mail has blocked remote images in this message. Show Irnages of f

Archive (2) s

Dalai Lama (1)

Deleted Messag...
---~ Forwarded Message -----

Drafts From: WorthPoint <equity@worthpoint.com>
gertie de jong... To: trombettaart@yahoo.com
images of Pain Sent: Thursday, October 27, 2016 10:40 AM
” Subject: Suzanne A. Wells, the eBay Selling Coach, partners with WorthPoint!

My Decumenis

Press Kit Foun... .

WorthPoint Update “ ~ yp 4
saved E-mails _

View this email in your browser se \ ( ( ”

SAVED EMAILSSS... (7)

 

 

 

Sent Messages
Stern Doc Helio
3
untitled ar . . .
WorthPoint is thrilled to welcome Suzanne A. Wells to the WorthPoint community.

untitled? The veteran eBay selling coach and blogger has partnered with WorthPoint in the
washington Arc... mammoih task of listing and selling WorthPoint CEO Will Seippel’s nersonal

; collection on eBay. Wills eBay store currently lists almost 4000 items, with another
Washington Sau... 100,000 to be added -- Suzanne estimates this will keep her busy through 2017.

With over a decade of experience, Suzanne has made a career of selling on eBay
and teaching others this valuable skill. She is a trusted resource and influencer in the
eBay community as well as a writer on blogs and websites. She has built a loyal
following of at-home eBay sellers who visit her sites for advice, motivation, and
understanding of how to make money on one of the world’s largest marketplaces.

 

  

As any picker, collector, or seller knows, having up-to-date, first-hand access to \ a, .
pricing information is key to a successful business or hobby -- WorthPoint offers woh] Ue oF, j
exactly that, es : agp

  

WorthPoint plans to invite the public to become shareholders in the company. To
learn more about this upcoming investment opportunity and to express your interest

to invest, click the button below. —S
a se

 

 

https://mg.mail.yahoo.com/neo/b/message?search=1&s=xQBOFGRxnzw...00-&.rand=279661211&mid=AEu_imlABFuuWBI2IA8 DwHwcVME &fid=Inbox Page 1 of 2
1972 ORIGINAL GIL panrGiagevL 8 evc00O88RAGECDocumenh@er-Fited OdhWAgIGon Page 31 of 38 5/9/17, 8:87 AM

    
  

 

Googlet: Search Iniages “Mapa Play YouTube: News: Gmail More »

 

Shopping Images Viclecs News More » Search teols

 

About 17 resulis (0.64 seconds)

2COV\ A 1972 Original Oil Painting Man With Red Umbrella Signed ...
www.warthpoint.com » Worthopedia™ +
1972 Original Oil Painting Man With Red Umbrelia Signed Annamarie Trombetta
yqz. Sold for: Start Free Trial or Sign In to see what it's worth. lem Category: seer
You've visiled this pege many times. Last vish: 72/0/75

ope wowe, Marilyn Monroe 1988 Vintage Michael Ochs Archive Chanel ...

\ VS www.worthpoint. com ’ Worthopedia® ”

 

”yeyz * ‘Mustangs Frank Rowland ~ - Original Serigraph ~ ‘LARGE ORAMATIC ee
You've visiled this page many times. Last vistt, 12/S0/15

. THOMAS KINKADE -KINCAID - WorthPoint

www.worthpoint.com » Worthopedia™ ~
Sold for: Start Free Trial or Sign In to see what it's worth. ... 1972 Original OU Painting
a Signed Annamaria Tronbetta yqz - Handmade New Mexican
ARGE Lark SedGria BLUE HELLO KITTY<..?

 

  

~~ 1789 bonnaterre origina! antique hand colored reptile ...
I * www.worthpoint.com » Worthopedia™
J "1 \ n A972. Original OH Painting Man With Red Umbrella Signed Annamaria. Trombe Eo
 yez - Handmade New Mexican Folk Art Churétt BidHolise LARGE tan
You visited this page on 12/18/45.

 

 

1789 bonnaterre original antique hand colored reptile ...
www.worthpoint.com » Worthopedia™

Category: Original Antique Print Egyptian Cobra, Egg Eating Snake P1.22 Historical
Information: This.....4972 Original Oil Painting Man With Red Umbralla Signed
5 789" BONNATERRE = ORIGINAL A ANT TIQUE HAND

    
    

 

 

Annamarie Trombetta -'B jeanhy ees
www.trombettaart.com/bio.htmt ¥

When | was a tiny seed of contemplative thought, my artistic nature began to sprout
interest while gazing up at the ceiling paintings in a neighborhood church .

é nc: 4072 ef saan red umbrella yqe

 

Annamarie Trombetta - Artist Info

www.trombettaart.com/info.html 7

EDUCATION 1999 - National Academy School of Fine Arts 1991 - William Butler Yeats
Summer School, Sligo,Ireland 1989 - New York Academy of Art 1987 - Art...

Missing: 4072 el mem sec aarkecia yqe

You've visited this page 4 tires. Last visit: 11/12/15

*

artist annamarie trombetta's imagery offers visionary ...

italianamericanmuseum.org/news/news_plein.html ~

Artist Annamarie Trombetta's “Central Park Imagery,” a collection of en plein air ... Ms.

Trombetta is an artist who has created works in printrnaking, watercolor, off ... The New

vee Academy of Art, The National Academy Museum and School, .
issing: 4022 asan rest uaabrella yor cand -

 

  
  
   

 

 

   

You've visited this page 2 times. Last visti 12/71/15

 

Annamarie Trombetta, Artist Interviewed by June Middleton ...
httos:/Avww. youtube. com/watch?v=ufEQ3D3LWms

Apr 29, 2015 - Uploaced by JuneMindingBusiness

Annamarie Trombetta, an artist who's art has been exhibited
around the world, has created works in oil ...

Missing: +042 rage cee avskretia yee

   

Painting Central - artist Annamarie Trombetta on Vimeo

2s://www.google.com/search?q=1972+ORIGINAL+OIL+PAINTING+...IE+TROMBETTA+Y QZ&noj=1 &site-webhp&filter=0&biw=1 280&bih=555

 

(en

PCR Ur Coe eae aaa *

jo

Original Oil Paintings
www.ugallery.com/Buy-Original-Art ¥
Original Art. Top Emerging Artists.
Expertly Curated -- Free Shipping!

Original Art Gallery
www.zatista.com/ 7

Over 7000 Completely Original Works
Great Value. Buy Today, Save Big.

Original Art For Sale
www.saatchiart.con/ *

47 && ke 4s rating for saatchiant.cam
Curated Men Collections.

Paintings, Sculpture, Photo & More!

 

Montclair Art Museum
www.montclairartmuseum.org/ ¥
(973) 746-5555

Celebrating American Art

for 100 Years!

Famous Paintings in NYC
www.drawingcenter.org/painting *
Visit The Drawing Center in SoHo.

A Museum Dedicated to Drawings.

9 35 Wooster St, New York, NY

Incredible Art for Sale
www.poba.org/shop ¥
Masterworks from artists who left
us too soon available only at POBA!

See your ad here »

Co
cos 187

Page 7 of 2

  
[ad Rae 32 of 38
-18-Cv-00993-RA-SLC Document 22 Vetencubaiat Pake

ania
Norbert William Novoein dr, Social Security number or IT!

         

    

   
 
 
 
    

Debtor 1
FirstName — Middle Name —_ Last Name EIN Jo
Debtor 2 Marie Ellen Novocin Social Security number or ITI
(Spouse, if filing) FirstName MiddleName Last Name EIN Jo~
United States Bankruptcy Court District of Delaware Date case filed for chapter 7 4 /s/ig

Case number: 19-4 0056-BLS

 

          

   
 

    

| Form 30 or Joint Debtor

of Chapter 7 Bankruptcy Case — No Proof of Claim Deadline 12/17

Offici
Notic

For the debtors listed above, a cass has been filed under chapter 7 of the Bankruptcy Code. A
been entered. -

cd

   

fh order for relief has

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both Pages carefully,

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not °
take action to collect debts from the debtors or the debtors' property. For example, while the Stay is in effect, creditors cannot

although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debis or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines Specified in this notice, (See line 9 for more information.)

To protect your rights, consult an atiorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at Www .pacer.goy).

 

The staff of the bankruptcy clerk's olfice cannot give legal aclvice,

To help creslitors correctly identify debters, debtors submit full Social Security or individual Taxpayer Identification
fod cate: which may appear on a yarsion of this notice. However, the full numbers must not appear on any document
filed with the court,

Do not file this notice with any proof of claim or other filing in the case, Do not include mora than the last four digits of

a aeaial Secutily or individual ° axpayer identification Number in any document, including atlachments, that you file
with the ceurt.

also present photo ID Plus original verification of his/her social security number to the Bankruptcy Trustee. if you do
not have a photo ID and/or original verification of your social security number, please contact the Office of the United
States Trustee's (302-573-6491),

Deblors: Valid Picture ID is required for access to We J. Caleb Boggs Federal Building. Additionally, Debtor(s) musi
8

 

  

  

    

Debtor's full name Norbert William Novocin Jr. | Marie Ellen Novocin

 

 

 

 

 

All other names used in the aka Norb Novocin

 

 

 

 

 

 

 

 

 

 

 

last 8 years
Address 12221 Old Furnace Rad ~ | 12291 Old Furnace Ra
Seaford, DE 19973 29: Seaford, DE 19973
1 4 James C. Reed Contact phone 302-227-2477
Debtor's attorney James C. Reed, P.A,
Name and address 6 Century Plaza Email: jamescreed @ verizon.net

19633 Blue Bird Lane, Suite 6
Rehoboth Beach, DE 19971-6130

 

George L. Miller Contact phone 215~561-0950
Bankrup tcy trustee 1628 John F. Kennedy Blvd. °
Name and address Suite 950 Email: gmilter@moilip.com

Philadelphia, PA 191 03~2110

 

 

 

 

For more information, see Page 2 >
19 Page 33 of 38
Debtor NOSE ATG Noverim se aa BLICENBARUaENt 22 Filed 04/24/ Case number 19-10056-BLS

6. Bankruptey clerk's office 824 Market Street, 3rd Floor Hours open: Monday ~ Friday 8:00
Wilmington, DE 19801 AM ~ 4:00 PM
Documents in this case may be filed at this
address. You may inspect all records filed Contact phone 302~252..2999

in this case at this office Or online at
mbacet.dov. Date: 1/9/19
7. Meeting of creditors February 1, 2019 at 09:00 AM Location:

Debtors must attend the meeting to be The meeting may be continued or adjournedioa 844 King Street, Room 3209,

questioned under oath. in a joint case, ; ili
both spouses must attend. Creditors may later cate. If so, the date will be on the court Wilmington, DE 19801
attend, but are not required to do so. ocKet.

8. Presumption of abuse The presumption of abuse does not arise,

If the Presumption of abuse arises, you
may have the right to file a motion to
dismiss the case under 11 U.S.C. §

707(b). Debiors may rebut the
presumption by showing special
circumstances.
8. Deadlines File by the deadline to object to discharge or Filing deadline: 4/2/19
to challenge whether certain debts are
th ‘

You must file a complaint:

* if you assert that the debtor is not entitled to
receive a discharge of any debis under any of the
subdivisions of 1] U.S.C.§ 727(a}(2) through (7),
or

* ifyou want to have a debt excepied from discharge
under 11 U.S.C § 523(a)(2), (4), or (6).

You must file a motion:

® if you assert that the discharge should be denied
under § 727(a)(8) or (9).

Deadline to object to exemptions: Filing deadline: 28 days after the
The law permits debtors to keep certain property as conclusion of the meeting of creditors

exempt. if you believe that the law does not authorize an
exemption claimed, you may file an objection,
10. Proof of claim No Property appears to be available to pay creditors. Therefore, please do not file a
Proof of claim now. If it later appears that assets are available to Pay creditors, the clerk
:

Please do not file a proof of claim unless will send you another notice telling you that you may file a proof of claim and stating the
you receive a notice to do so. deadline.

li. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion

asking the court to extend the deadlines in this notice. Consult an atiorney familiar with
United States bankruptcy law if you have any questions about your rights in this case.
12. Exempt property The law allows debtors to keep certain Property as exempt. Fully exempt property will
not be sold and distributed to creditors. Debtors must file a list of Property claimed as

exempt. You may inspect that list at the bankruptcy clerk's Office or online at
WWw.pacer.gov. If you believe that the law does not authorize an exemption thatthe
debtors claim, you may file an objection.-The bankruptcy clerk's office must receive the
objection by the deadline to object to exemptions inline 9.

Official Form 3094 (For Individuals or Joint Debtors) Notice of Chapter 7 Bankrupicy Case ~~ No Proof of Claim Deadline page 2

11009006743027
 

Case 1:18-cv-00993-RA-SLC Document 22 Filed 04/24/19 Page 34 of 38
2/18/2019

ahibob

| Gmail Annamarie Trombetta <artofannamarie@gmail.com>

Gmail - Anderson Duff - Criminal

 

Anderson Duff - Criminal
5 messages

Henry Wellers <henry.wellers1982@gmail.com> Sat, Aug 11, 2018 at 7:06 AM ©

To: annamarie@irombetiaart.com

Hi Annamarie,
Nice talking earlier. And again, | apologize if | caught you at a bad time.

| decided to call you to give you some insider tips on Anderson and his criminal conduct.

Here is the juice.

2) hites://eemspa.pinellaseeunty.erg/PublisAseess/defauli.aspx -Doasearch under ‘all case
records’ and search for Anderson Duff

3) Please see attached document. It says he broke and enter Northside Christian School in Florida
with intent to commit burglary.

As you can see, they all say Anderson Josiah Duff and all in Florida - just where Anderson grew up
and did undergrad

Please show this to a judge. A lawyer who has been prosecuted for a felony burglary is basically:
dead. His credibility will be destroyed in front of the conservative judges. He probably lied to gain

admission to the NY Bar.

I hope this helps.

Henry |

 

 

DocumentFragment_34115499 tif
104K

 

 

 

Annamarie Trombetta <artofannamarie@gmail.com> Sat, Aug 11, 2018 at 12:14 PM

To: Hans Romo <hromo@nviag.ora> nandelica@nvian are
2/18/2019

Case 1:18-cv-00993-RA-Sbt?s Pyecthvent' ke oraSea4/24/19 Page 35 of 38

 

Pinellas County Sheriff's Office

Subject Charge Report

 

The data on this site provides arrest and booking information and should not be relied upon to determine an
individual's actual criminal record. This data may not reflect charging decisions made by the State Attorney's
Office or the outcome of criminal trials. An acquittal or dismissal of a criminal charge does not necessarily
negate the validity of an arrest. To obtain the final disposition of any criminal charges, contact the Clerk of the

 

Court's Office.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IName ~ Docket No. {Booking Date ~ Arresting Agency

DUFF, ANDERSON J 1282078 12/23/2007 6:13:21 AM PINELLAS COUNTY SHERIFF
jAddress City State Zip Code
{122 NORTH HAYFORD AVE LANSING MI 48912
{Race Sex DOB Place of Birth Arrest Age
IWHITE MALE 6/7/1982 OH 25

|Eyes Hair Complexion Height Weight
iBLU BLN 600 170

 

 

 

iScars, Marks & Tattoos

 

 

 

  

 

  

 

 

She A TCSII

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

\Cell Location/Status Proj Release Date Commissary Balance {SPIN Booking Type ©
|RELEASED ~ 12/23/2007 10:34 AM

|SURETY BOND NONE $0.00 1949673 {FELONY
{Aliases

| - Charges

Charge Number: 1

Agency Report Number: $007354395

Offense Description:
Statute:

Court Case Number:
Bond Assessed:
Bond Amount Due:
Charge Status:
Arrest Type:

OBTS:

BURGLARY (ATTEMPTED)
810.02(4)(A)/F
CRCO727870CFANO
$5,000.00

$0.00

BONDED OUT

ON VIEW

5207033349

 

 

2019 Pinellas County Sheriff's Office

 

 

tip://pesoweb.comTnmateBooking/SubjectResulis.aspx?id= 1282078
Case 1:18-cv-00993-RA-SLC Document 22 Filed 04/24/19 Page 36 of 38 (=

out

ER FARO YS ORT 970 Kkkchepo ?

2.

' . i
OBTS NUMBER COMPLAINTIARRES'r iF FIDAVIT ~ CIRCUITICOUNTY COURT - PINELLAS Coun, ¥, FLORIDA DOCKET #,
7

SPN# NSAFICI7IS] son CT A bw tata all

 

 

Felonyy#¢ MisdemeanorQ Ordinance Non-Criminal OO) Warrant) Traffic 0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Charge / 5 . Report N Court Caga No. .
Nin lven L Bidaipl eh Se BSUZSS- Ce COTAIG IO CLAP
Defendant's Name (Last, First, Middle) re Sex Race {Ht Wh Hair Eyes |Skin
DISi_, Pndsrson 7S _a\oNEL Min iao. |! [ns
Allas { Driver's License No. * State Scars, Tattoos, Unique Physica) Features
L
Local Address (Street, City, State) Zip Code Tatephone Place of Birth Citfzenship
122 Noda HaSeal Peo Lede her Heaiz BQ~ SIS TAS Ta) us
Permanent Address (Street, City, State) we Zip Cade Telephone Employed by/School ‘
Weapon Seized Type Indication of =Y N UNK {Indication of Mental Y N UNK} Indication of Y N UNK
Yes oO Nop : Drug Influence O/%, jHaalth issues O OS, | Alcohol Influence 0 OF —Be,
Co-Defendant’s Name (Last, First, Middia) pos Sex Race InCustedy Yes O No O
: Felony 0 Misd. 01
Co-Defendant’s Name (Last, First, Middle) BOB Sex Race InCustedy Yes O No O
Felony 0 RMisd. O
The undersigned swears that he has reasonable grounds to believe that the above named defendant on the 23 day of Secombe Leg,
at approximately cep, at W7TT7t GZ Pie © , in Pinellas County did:

 

Wen sere wloSaily, e withodk Wwlelion chem -b enbe 27 remeta in a
Broce do nett Ha Neortivide Chichen Schult ol PAeebery et YA dh
Vlas lo emma Benes Herel. Me Shocks af dk ime wer cleed -b Fe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

patie
Other traffie citations \ Contrary to Florida Statute/Ordinance Fo 12.
ARREST DATE V2 To] Time ##.99-> Crm p.m. pepe mn 2 ~
Booking Officer VV {A Amount of Bond s , Bond Out Date (2/270 time SD am, pm,
Victim Notified of Advisory Y N | Injuries to Victim Y N { Medical-Treatment to Victim Y N
Child abuse/neglect referral made to DCF You REQUEST FOR INVESTIGATIVE COSTS, F.S. 898.27(1)
Pursuant fo F.S. 92.525 and under penalties of perjury, | declare that { have read the foregoing DATE OFFICER HOURS X PAY RATE OR GOST
document and that the facts stated in it are true. =
ond
c3 r
gone
h. YN Peso oO.
Declarant Agency OTHER - Describe JS
5 Noe S2NWVAZ zc, Continuation sheet Y N / = _
Printed Name SPN ; TOTALEZ § :
NOTICE TO APPEAR ONLY oF
[1 MISDEMEANOR - You MUST appear at the Criming Justice Cengstsgoqtir Tid FIdoe T8250 49th Street North, Clearwater, Florida, on the;— day of
_§, fe Le am. p.m,
TC] ORDINANCE VIOLATION - You MUST comply with SITHER A or B: /
A, Comply with the Waiver Information on the reveipe side of this farm apd pay In the amount of $ for a Category offense
within thirty (30) calendar days of this Natice. D 3) i 4 7
B. Appéar at the Criminal Justice Center, 14250 4th Street, Courtroom 15, Third Floor, Cleanvater, Ficrida, on the day of 5
» abl am, pam. KEN BURKE
Cl NON-CRIMINAL VIOLATION - You MUST pay a fink in GRERKDF CIRCUIT COL iBT within thirty (30) calendar days, or comply with the non-crlmlnal violation
information on the bottom of the reverse side of this TOnTE

LAGREE TO APPEAR AT THE TIME AND PLAGE DESIGNATED ABOVE TO ANSWER THE OFFENSE CHARGED OR TO PAY THE FINE SUBSCRIBED. | UNDERSTAND THAT
SHOULD | WILLFULLY FAIL TO APPEAR BEFORE THE COURT AS REQUIRED BY THIS NOTICE TO APPEAR, OR PAY THE FINE REQUIRED BY THE DATES SET OUT ON
THIS FORM, THAT I MAY BE HELD IN CONTEMPT OF COURT AND THAT A WARRANT FOR MY ARREST WILL BE ISSUED, | HEREBY CERTIFY BY MY SIGNATURE THE

BELOW LISTED ADDRESS IS MY CORRECT ADDRESS. \)

 

Defendant's Signature : (Stree!, City, State, Zip Cade) Date of Receipt of Notice
Copies to: White - Gourt Green - Jail Goldenrod - Defendant
COCRSS (Revised 12/06) Elue- State Atomey Pink » Police Dept. COGRSS (Abed) 12/08
SAENSRE BPS MAES FEES

 

 

NEWS EVENTS SPECIAL EDITIONS LISTS - DIGITAL EDITION ARCHIVE INNOVATION STUEF

 

YOU ARE HERE: fore > Seaford-based Estate Auctions ranks among top ebay sellers

Seaford-based Estate Auctions ranks among
top ebay sellers

e Brainsiahts

SIGNSGECOESNTENT

| Water Heater Failure During a Snow
Storm! What Do You Do?
by Teff Palady

  

 

Keep it in the Fairway
by Chris Dohl

‘Digital Health’ is Technology in
Action —
by Edmondo Robsinson

 

 
   
   

   

Norb and Marie Novocin attending on eBay seller showcase at the Eastern Market in Washington D.C.

 

Norb Novocin, owner of Estate Auctions, Inc., built his entire business on oe Scna tac company has eight
employees and generates up $1 million in sales per year. His key to success: Start every auction at Si regardless of the

DELAWARE BUSINESS TIMES EVENTS

item’s value. %
et

Online bidders reach the right price point on their own, he said. The average iten Seis for about $150, but some bids
jump into the tens of thousands. Products range from antique paintings of 18th century aristocrats to obscure historical
trinkets, such as Russian nuclear launch keys from the Cold War.

 

 

“We go out there to estate auctions and buy dead people's stuff,’ Novocin said. “We like quirky. We like unusual” M arc h 1 9 th

Novocin and his wife, Marie, first started selling on ebay back in 1998. Novocin had lost his full-time Job three weeks he 30pm wn 8:30 pm

before Christmas and six weeks before the birth of their first child. To make some extra cash, he decided to hunt down . ae .
Christiana Hilton

cheap antiques at yard sales and estate auctions and sell them on ebay.

“We had about $50 to work with” Novocin said. “We went out to yard sales with the rule that we could only spend $1 per

item”

 

That $50 turned into $500 in sales.

Two decades later, ebay has recognized Novocin as one of its top sellers. In May, the Seaford resident visited Capital Hill
in Washington D.C. as part of a delegation of small business owners making a living on the ubiquitous e-commerce site.

Novocin spoke with legislators from both sides of the aisle, laying outa series of concerns Borne out of his experience
 

 

facehook.cam.

 

 

o ~ =

Wendy Martinez » Estate Auctions inc

 

i have noticed that YOU are selling counterfeit items
on Ebay such as pieces of China FROM China and
listing them as French Limoges.

Besides the fact that Ebay does not allow
counterfeit items to be sold do you think It is ethical
to misrepresent a fake item from China and pass it
of as French porcelain??7

Here is your counterfeit item from China that you are
selling as French porcelain...

hommen  - Share

 

 

Friend Requests

+ APNE Orin’ Daawine en

 

 
